             Case 2:21-cv-00030-BMM-JTJ Document 39 Filed 09/21/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION


JOHN RENNER,                                 Case No.: CV-21-30-BU-BMM

                                Plaintiff,

v.
                                                          ORDER
MICHAEL POLISH, BRING
ON THE DANCING HORSES,
LLC, a Montana Limited
Liability Company, and MAKE
PICTURES, LLC, a California
Limited Liability Company,

                             Defendants.


             Upon Counsel’s foregoing motion and with good cause appearing,

     Counsel for the Defendants, Mr. Jonelis, may appear remotely at the

     Discovery Hearing in this matter on September 30, 2021.

             Counsel will coordinate with the Clerk of Court.

             DATED this 21st day of September, 2021.




     ORDER                                                            Page 1 of 1
